DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/3/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shokri, J. Micobiol. Biotechnol. (2010), 20(8), 1251-1258, in view of Liu et al., Science Vol 352 Issue 6290, 1210-1213.
Regarding claim 1, Shokri teaches a process of ammonia production by dissolving hydrogen and nitrogen in a solution (they are connected to the solution using a three way connector and would necessarily dissolved in the water as that is where the ammonia is produced). The solution contains autotrophic diazotroph bacteria and Shokri teaches a glutamine synthease inhibitor can be included to increase ammonia production. See pages 1253-1256. Shokri teaches using sugars as the carbon source and not carbon dioxide. The bacteria in Shokri metabolizes the reactants as claimed.
However, Liu teaches in a biosynthetic system, using carbon dioxide as a carbon source for bacteria used to produce chemical compounds. See the abstract. It would have been obvious to one of ordinary skill in the art to use carbon dioxide as disclosed in Liu to replace the carbon source in Shokri with the motivation of removing and using a greenhouse gas from the atmosphere while provided the needed carbon source. 
	Regarding claims 2-4, Shokri does not teach the production of hydrogen by splitting water. However, Liu teaches in a process of producing chemical products, producing hydrogen by electrolysis using a Co-P alloy in a phosphate buffer. See pages 1211-1212 of Liu. It would have been obvious to one of ordinary skill in the art to use the water splitting process of Liu in the process of Shokri in order to provide the needed reactant while maintaining a medium that is not toxic to the bacterium. 
. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shokri, J. Micobiol. Biotechnol. (2010), 20(8), 1251-1258, in view of Liu et al., Science Vol 352 Issue 6290, 1210-1213, and further in view of Josse et al., US 2014/0346108.
	Regarding claim 5, Shokri and Liu do not teach bubbling. However, bubbling nitrogen and hydrogen into solutions used for ammonia synthesis is known in the art, e.g. from Josse which teaches bubbling air (containing CO2 and N2). See the abstract, figure 3, [0058], [0066], [0068], and the whole document. One of ordinary skill in the art would be motivated to make such a modification in order to more efficiently produce ammonia, especially when the process is used on a larger scale.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shokri, J. Micobiol. Biotechnol. (2010), 20(8), 1251-1258, in view of Liu et al., Science Vol 352 Issue 6290, 1210-1213, and further in view of Colnaghi et al., Plant and Soil 194: 145-154, 1997.
	Regarding claim 13, Shokri is silent regarding the identity of the glutamine synthease inhibitor, but the reference refers to Colnaghi in this regard. Following this suggestion, it would have been obvious to one of ordinary skill in the art to modify the references with Colnaghi which teaches at least methionine sulfoximine. See page 146 of Colnaghi. One of ordinary skill in the art would have been motivated to modify the .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references applied above do not teach or suggest the specific strains of bacteria required by claim 12.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
	Applicant argues that the process of Shokri is performed with dead cells or extracted enzymes and thus does not meet the claim limitation requiring metabolism of reactants.
	This is unpersuasive because it is a misrepresentation of the facts. Shokri, in fact, teaches using both living bacteria and cell-free extracts containing enzymes. In the first full paragraph on page 1252, Shokri explains, “Accordingly this study analyzed the biotechnological potential of the free ammonium production by different nitrogen-fixing bacteria, and the effects of different H2 and N2 treatments on the NH3 formation. The 2 particles, was also investigated.”
In response to applicant's arguments against the references individually (Shokri, argument II on page 6 of the remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues the combination of Shokri and Liu is improper. These arguments were unpersuasive. Applicant argues that the bacteria of Liu are not capable of producing ammonia from nitrogen. Though this may be true, the reference is not relied upon to teach the production of ammonia and is used to show water splitting as a hydrogen source and carbon dioxide used as a carbon source in bioreactions involving bacteria. 
	Regarding applicant’s argument that it would not have been obvious to one of ordinary skill in the art to modify Shokri with Liu because Liu appears to use aerobic bacteria. This is unpersuasive. It is unclear how importing a water splitting arrangement from Liu to Shokri would introduce oxygen. Water splitting produces hydrogen and oxygen separately at opposite electrodes, and thus the utilization of the produced hydrogen does not necessarily include the introduction of oxygen. The combination of references advocates the use of the water splitting of Liu, but not in the same reactor as the ammonia production. Thus, in the proposed combination, it would not be necessary to expose the bacteria used in Shokri to the same conditions as the water splitting reactions in Liu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736